DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to Claims 1-4 and 9-19 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kido et al.,(hereinafter Kido), U.S. Patent Application Publication 2019/0189333.
Regarding Claim 9, Kido teaches, an inductor (Fig. 2) comprising: 
a body (11) including a stack of a first insulating layer (16a), a last insulating layer (16c) and intermediate insulating layers (15a, 16a-16d, 15b), stacked along a width direction,
each of the intermediate layers having a pattern (12a-12c) disposed thereon, 
each of the patterns on the intermediate insulating layers being connected to the patterns on immediately adjacent insulating layers by a connecting pattern (14) disposed on opposing ends of corresponding patterns, 
the patterns and the connecting patterns together comprising 
a coil (12) disposed inside the body such that 
the patterns on the first and the last insulating layers (16a, 16c) form opposing ends of the coil, the patterns being spaced apart from a mounting surface (11a), the mounting surface being an external surface of the body in a thickness direction; and 
first and second external electrodes (13x, 13y) disposed to be spaced apart along the mounting surface inside the body and directly connected respectively to the opposing ends of the coil,
wherein the patterns are shaped to be tapering (tapered shape of coil 12) in the thickness direction towards the mounting surface.  (Kido: Figs. 1-2, para. [0044]-[0046]).
Regarding Claim 10, Kido further teaches, wherein 
wherein the first and second external electrodes (Kido: 13x, 13y) include a first electrode layer (Kido: the first electrode layer of electrodes 13x, 13y) formed of a same material as that of the patterns on the first, last and intermediate insulating layers (Kido teaches both the coil patterns (12a-12c) and outer electrode layers (13x, 13y) comprise “the coil conductor patterns 12a to 12c and outer electrode patterns 13a to 13e is, for example, a paste in which a metal powder of Ag, Cu, Au, or the like and a glass powder are included in a varnish” [0057]).  (Kido: Figs. 1-2, para. [0044]-[0046], [0057]).
Regarding Claim 11, Kido further teaches, wherein each of the first and second external electrodes further includes a plating layer (“the outer electrodes 13x and 13y are subjected to Ni plating and Sn plating” [0055]) disposed on the first electrode layer, the plating layer being exposed to an outside surface of the body.  (Kido: Figs. 1-2, para. [0044]-[0046], [0057]).
Regarding Claim 12, Kido further teaches, wherein an external surface of each of the first and second external electrodes (13x, 13y) substantially matches an external surface of the body (11).  (Kido: Figs. 1-2, para. [0044]-[0046]).
Regarding Claim 13, Kido further teaches, wherein the pattern (12a) on the first insulating layer (16a) is spaced apart from the second external electrode (13y), 
the pattern (12c) on the last insulating layer (16c) is spaced apart from the first external electrode (13x), and 
the patterns (12b) on intermediate insulating layers are spaced apart from both the first and second external electrodes (13x, 13y).  (Kido: Figs. 1-2, para. [0044]-[0046]).
Regarding Claim 14, Kido teaches, an inductor (Fig. 2) comprising: 
a body (11) in which a plurality of insulating layers (16) on which a plurality of coil patterns (12a-12c) are arranged are stacked along a width direction of the body, the body having a mounting surface (11a), the mounting surface being an external surface of the body in a thickness direction; and 
first and second external (13x, 13y) electrodes disposed to be spaced apart along the mounting surface inside the body, wherein 
the plurality of coil patterns are connected by coil connecting portions (14) and form a coil (12) in which opposing ends (opposing ends of coil 12) thereof are connected to the first and second external electrodes (13x, 13y), and 
the first and second external electrodes (13x, 13y) are directly connected to the opposing ends of the coil inside the body,
wherein outlines of coil patterns (12a-12c) including the opposing ends overlap each other in a direction in which the plurality of insulating layers are stacked (overlapping outlines of coil conductor layers of each coil conductor layer 12a-12c, see Figs. 1 and 2),
a shortest distance (tapered shape of coil 12) between an outer edge of the plurality of coil patterns and an external surface of the body in a length direction increases in the thickness direction closer to the mounting surface.  (Kido: Figs. 1-2, para. [0044]-[0046]).
Regarding Claim 18, Kido teaches, wherein each of the first and second external electrodes comprises a plurality of plating layers (“the outer electrodes 13x and 13y are subjected to Ni plating and Sn plating” [0055]).  (Kido: Figs. 1-2, para. [0044]-[0046], [0055]).
Regarding Claim 19, Kido teaches, wherein each of the first and second external electrodes comprises a plurality of plating layers (“the outer electrodes 13x and 13y are subjected to Ni plating and Sn plating” [0055]).  (Kido: Figs. 1-2, para. [0044]-[0046], [0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kido, U.S. Patent Application Publication 2019/0096569, in view of Nakashima et al., (hereinafter Nakashima), U.S. Patent Application Publication 2019/0088396.
Regarding Claim 1, Kido teaches, an inductor (Fig. 2) comprising: 
a body (11) having a mounting surface (11a), the mounting surface being an external surface along a thickness of the body, and a plurality of insulating layers (16) stacked in a width direction; 
a plurality of coil patterns (12a-12c) disposed on the plurality of insulating layers, each enclosing a portion of a corresponding of the plurality of insulating layers; and 
first and second external electrodes (13x, 13y),…, wherein the first and second external electrodes are exposed through the mounting surface and spaced apart from each other along the mounting surface, 
wherein the plurality of coil patterns (12a-12c) are connected by coil connecting portions (14) and form a coil in which opposing ends thereof are connected to the first and second external electrodes, and the first and second external electrodes are directly connected to the opposing ends of the coil inside the body, 
wherein a distance (tapered shape of coil 12) between farthest inner edges of each of the plurality of coil patterns reduces along the thickness direction closer to the mounting surface.  (Kido: Figs. 1-2, para. [0044]-[0046]).
Kido does not explicitly teach, first and second external electrodes, each comprising a plurality of plating layers disposed inside the body.
However, Nakashima teaches (Fig. 1), first and second external electrodes (20, 30), each comprising a plurality of plating layers disposed inside the body (“covering layer may also include a plurality of layers…the covering layer includes a Ni plating that covers the first outer electrode 20 and the second outer electrode 30…covering layer may protrude from the component body 10, or may be formed flush with the surfaces of the component body 10” [0037]).  (Nakashima: Fig. 1, para. [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the external electrodes of Kido to include the plurality of plating layers disposed inside the body of Nakashima, the motivation being the “covering layer prevents oxidation at the surface of the first outer electrode 20 and the surface of the second outer electrode 30” [0037].  (Nakashima: Fig. 1, para. [0037]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Kido in view of Nakashima further teaches, wherein 
the first and second external electrodes (Kido: 13x, 13y) are directly connected to the plurality of coil patterns (Kido: 12a-12c) and include a first electrode layer (Kido: the first electrode layer of electrodes 13x, 13y) deposited with the same material (Kido teaches both the coil patterns (12a-12c) and outer electrode layers (13x, 13y) comprise “the coil conductor patterns 12a to 12c and outer electrode patterns 13a to 13e is, for example, a paste in which a metal powder of Ag, Cu, Au, or the like and a glass powder are included in a varnish” [0057]), as that of the plurality of coil patterns.  (Kido: Figs. 1-2, para. [0044]-[0046], [0057]).
Regarding Claim 3, the combination of Kido in view of Nakashima further teaches, wherein the first and second external electrodes (Kido: 13x, 13y) further include a plurality of plating layers (Kido teaches “the outer electrodes 13x and 13y are subjected to Ni plating and Sn plating” [0055]) disposed on the first electrode layer.  (Kido: Figs. 1-2, para. [0044]-[0046], [0055]).
Regarding Claim 4, the combination of Kido in view of Nakashima further teaches, wherein an outermost plating layer (Kido: 13x, 13y) among the plurality of plating layers is exposed to the outside of the body.  (Kido: Figs. 1-2, para. [0044]-[0046], [0055]).
Regarding Claim 16, the combination of Kido in view of Nakashima teaches, wherein the connecting patterns (Kido: 14) and the patterns (Kido: 12a-12c) overlap each other, along substantially a same axis (Kido: see Figs. 1 and 2).  (Kido: Figs. 1-2, para. [0044]-[0046]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kido, in view of Nakashima, as applied to claim 1, and further in view of Seko, U.S. Patent Application Publication 2014/0375412.
Regarding Claim 15, the combination Kido in view of Nakashima teaches, the width of the connecting portions (Kido: 14) larger than the width of the coil patterns.  (Kido: Figs. 1-2, para. [0044]-[0046]).
The combination of Kido in view of Nakashima does not explicitly teach, wherein a width of the plurality of coil patterns where the connecting portions are disposed is substantially same as the width of a remainder of the plurality of coil patterns.
However, Seko teaches (Fig. 2), wherein a width of the plurality of coil patterns (18a-18g) where the connecting portions (connected by via hole conductors V1 to V6) are disposed is substantially same as the width of a remainder of the plurality of coil patterns.  (Seko: Fig. 2, para. [0025], [0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the width of the connecting portions of the combination of Kido in view of Nakashima to include the width of the connecting portions substantially the same as the width of the plurality of coil patterns of Seko, the motivation being to provide “the via hole conductors V2 are formed by a photolithography step” [0055] and to reduce cost.  (Seko: Fig. 2, para. [0055]).  Therefore, the limitations of Claim 15 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kido, as applied to claim 9, in view of Seko.
Regarding Claim 17, Kido teaches, the width of the connecting portions (Kido: 14) larger than the width of the coil patterns.  (Kido: Figs. 1-2, para. [0044]-[0046]).
Kido does not explicitly teach, wherein a width of the plurality of coil patterns where the connecting portions are disposed is substantially same as the width of a remainder of the plurality of coil patterns.
However, Seko teaches (Fig. 2), wherein a width of the plurality of coil patterns (18a-18g) where the connecting portions (connected by via hole conductors V1 to V6) are disposed is substantially same as the width of a remainder of the plurality of coil patterns.  (Seko: Fig. 2, para. [0025], [0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the width of the connecting portions of the disclosure of Kido to include the width of the connecting portions substantially the same as the width of the plurality of coil patterns of Seko, the motivation being to provide “the via hole conductors V2 are formed by a photolithography step” [0055] and to reduce cost.  (Seko: Fig. 2, para. [0055]).  Therefore, the limitations of Claim 17 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MALCOLM BARNES/
Examiner, Art Unit 2837
12/12/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837